Citation Nr: 0406465	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1960 to July 1967.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from July and 
September 2002 rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices in Portland, Oregon and 
Seattle, Washington, respectively.  In July 2002 the Portland 
RO deferred the issues pertaining to the back and feet 
pending a VA examination.  In September 2002, after the 
examination was conducted, the Seattle RO adjudicated the 
claims.  A statement of the case (SOC) was thereafter issued 
by the Portland RO.

This appeal, in part (listed issue # 3 on the preceding 
page), is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


FINDINGS OF FACT

1.  A low back disorder was not manifested in service; 
arthritis of the low back was not manifested in the first 
postservice year; and it is not shown that any current low 
back disability is related to service or any incident 
therein.

2.  A bilateral foot disorder was not manifested in service; 
arthritis of the feet was not manifested in the first 
postservice year; and it is not shown that any current 
bilateral foot disorder is related to service.


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).
2.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundness is not an issue.  The veteran was notified 
why service connection was denied for the disabilities at 
issue in the September 2002 RO rating decision, as well as in 
a May 2003 SOC.  A February 2002 letter (prior to the rating 
appealed) advised the veteran of the evidence needed to 
establish service connection for low back and foot disorders, 
and of his and VA's respective responsibilities in claims 
development.  The May 2003 SOC outlined pertinent VCAA 
provisions.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

While the February 2002 letter advised the veteran to respond 
in 30 days, it went on to inform him that evidence submitted 
within a year would be considered.  At any rate, everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  Under the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 
2003) (to be codified at 38 U.S.C. § __), the Board may 
proceed with consideration of the appeal.  In one form or 
another the veteran has now received all required notice, and 
has had more than ample time to respond.  Regarding the 
notice content guidelines of the Court in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), while 
the veteran was not specifically advised to submit any 
evidence in his possession pertaining to the claims, he 
effectively preempted any need for such notice by indicating, 
in February 2003, "I have nothing further to add."  He is 
not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, No. 03-7072 (Fed. Cir. January 
7, 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA examinations have 
been conducted.  He has not identified any records 
outstanding pertinent to the matters being addressed on the 
merits.  In fact, he informed VA in February 2003 that "I 
have nothing further to add."  All of VA's notice and 
assistance duties, including those mandated by the VCAA, are 
met.

Factual Background

Service records reflect that the veteran was involved in an 
automobile accident in March 1964.  Back and/or foot 
complaints were not noted, and it is not shown that he was 
treated for either back or foot problems resulting from the 
accident.  A January 1967 examination report shows that the 
spine and feet were considered normal.  

On March 1969 VA examination it was noted that the veteran 
suffered injuries as a result of a 1964 automobile accident, 
including the loss of the left eye and multiple facial 
fractures.  Disorders of the feet or back were not reported.  
No foot or low back disorders were noted on April 1970 VA 
examination.

VA X-rays in February 2001 showed findings of bilateral 
plantar calcaneal spurs and degenerative changes.  
Significant facet hypertrophy at L4-5 and L5-S1 was noted.  
MRI [magnetic resonance imaging] studies in October 2001 
showed lumbar spine degenerative arthritis.

On April 2002 VA compensation and pension examination the 
veteran complained of arthritic pain, including his feet and 
low back.  Pain secondary to arthritis, including in the left 
SI [sacroiliac] region and both feet, was diagnosed.  

VA orthopedic examination later in April 2002, was for 
disability other than of the  feet and back.

On August 2002 VA orthopedic examination the veteran 
complained of a history of chronic foot pain dating back to 
his military days when he was issued inserts for his boots.  
He also gave a history of having calcaneal spurs, and 
complained of pain in the plantar fascial planes of both 
feet.  He added that he developed back pain (mid to upper) as 
a result of how he walked.  He further complained of morning 
back stiffness.  Examination revealed foot tenderness.  The 
lumbar and cervical regions were tender to palpation and 
percussion.  Limitation of lumbar and cervical spine motion 
was also reported.  Bilateral calcaneal spurs with plantar 
fascitis and 'cervical" degenerative disc disease were 
diagnosed.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease (here arthritis) 
becomes manifest to a degree of 10 percent within 1 year from 
the date of termination of such service, it shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.



Analysis

The veteran claims that his current low back and foot 
disorders, to include degenerative disc disease and 
arthritis, respectively, are related to trauma he sustained 
in an automobile accident in service.  He acknowledges that 
while he was not treated for these claimed disorders at the 
time of the accident, it is his feeling that his current back 
and feet problems are consistent with the original injuries 
sustained as a result of the accident.  See VA Form 21-4138, 
received in January 2003.  

Back Disorder

A low back disorder was not manifested in service and 
arthritis of the low back was not manifested in the veteran's 
first postservice year.  Thus, service connection for such a 
disorder on the basis that it became manifest in service and 
has persisted (or for any low back arthritis on a presumptive 
basis as a chronic disease) is not warranted.  Likewise, 
there is no competent evidence relating the veteran's current 
low back problems to service.  The long postservice interval 
prior to the first documented medical evidence of any kind of 
back disorder (findings of facet hypertrophy at L4-5 and L5-
S1 in February 2001) mitigates against a finding of such 
relationship.  As a layperson the veteran is not competent to 
opine regarding the etiology of a disease or injury.  
Espiritu, supra.  The preponderance of the evidence is 
against his claim, and it must be denied.

Bilateral Foot Disorder

A bilateral foot disorder was not manifested in service and 
arthritis of the feet was not manifested in the first 
postservice year.  Thus, service connection for such a 
disorder on the basis that it became manifest in service and 
has persisted (or for arthritis of the feet on a presumptive 
basis as a chronic disease) is not warranted.  Likewise, 
there is no competent evidence relating the veteran's current 
bilateral foot problems to service.  The lengthy postservice 
interval prior to the first medical documentation of 
disorders of the feet (bilateral plantar calcaneal spurs and 
degenerative changes noted in February 2001) mitigates 
against a finding of such relationship.  Again, as a 
layperson the veteran is not competent to opine regarding the 
etiology of a disease or injury.  Espiritu, supra.  The 
preponderance of the evidence is against his claim, and it 
also must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral foot disorder is denied.


REMAND

The veteran claims that service connection is warranted for 
residuals of dental- trauma in a 1964 automobile accident in 
service.  In that regard, it is noteworthy that service 
connection (for treatment purposes) has already been 
established for teeth #'s 14 and 16  (See July 1969 dental 
rating sheet), and presumably, the instant claim is for some 
other pathology.  

A December 2001 (prior to the rating appealed) letter advised 
the veteran of the evidence needed to establish his dental 
trauma claim and of his and VA's respective responsibilities 
in claims development.  A May 2003 SOC outlined pertinent 
VCAA provisions.  However, the veteran was not advised to 
submit any pertinent evidence in his possession (per the 
guidelines of Pelegrini, supra).

Subsequent to the SOC in May 2003, in August 2003, the 
veteran submitted three color photographs which he claimed 
were taken by 97th "General Hospital" personnel in 
Frankfort, Germany.  See letter from veteran dated in August 
2003.  The RO has not reviewed this evidence, and the veteran 
did not include a waiver.  Initial consideration of this 
evidence by the AOJ is required.  See DAV, supra.  In April 
2002, the RO attempted, albeit unsuccessfully, to obtain 
treatment records from the 97th General Field Hospital dated 
from 1969 to 1980.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all notification 
requirements of the VCAA, as outlined in the 
statutory provisions, implementing regulations, and 
all interpretative Court decisions (as they pertain 
to the claim of service connection for residuals of 
dental trauma) are satisfied.  

2.  The RO should review the entire record and re-
adjudicate the claim in light of all evidence 
received since their last review of this claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental SOC and give the veteran 
and his representative the requisite period of time 
to respond.  The case should then be returned to 
the Board, if in order, for further review.

The purpose of this remand is to satisfy the mandates of the 
Court and the Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



